department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c o f f i c e o f t h e c h i e f c o u n s e l date cc tege eb qp4 ------------- conex-129738-15 number release date uil the honorable charles e grassley united_states senator federal building walnut street des moines ia attention ------------------ dear senator grassley i am responding to your letter dated date on behalf of your constituent ----- ------- who had concerns about the number of rollovers that can be made between roth iras in any 1-year period the limit on the number of ira_rollovers including roth_ira rollovers is in sec_408 of the internal_revenue_code this section provides that an individual may make only one ira rollover in any 1-year period the irs had interpreted this limitation to apply on an ira-by-ira basis so that if an individual had rolled over a distribution from one ira to another ira no more rollovers of distributions from these iras could be made for a year nonetheless rollovers of distributions from the individual’s other iras would not be affected however in the u s tax_court ruled in bobrow v commissioner tcmemo_2014_21 that the irs’s interpretation was incorrect and that the limitation applied on an aggregate basis meaning that a rollover could not be made if the individual had made an ira rollover involving any of the individual’s iras in the prior months in announcement we said we would apply the tax court’s ruling to ira_distributions that occur on or after date sec_408 only applies to rollovers and does not affect the number of trustee- to-trustee transfers an individual can make between iras a trustee-to-trustee transfer can be accomplished not only by transferring funds directly from one trustee to another but also by giving the ira owner a check made out to the new ira trustee conex-129738-15 i hope this information is helpful if you have questions please call me or -------- ---------- ----------- at -------------------- sincerely joyce kahn acting branch chief qualified_plans branch employee_benefits tax exempt and government entities
